Citation Nr: 1241517	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including as secondary to service-connected disability.

2.  Entitlement to a rating higher than 10 percent for grade II tendinopathy within the flexor carpi ulnaris, disruption of the radial collateral ligament and intrasubstance injury of the scapholunate ligament, of the right wrist (right wrist disability).

3.  Entitlement to a rating higher than 10 percent for chronic rhinitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from May 1966 to April 1968 and from July 1973 to January 1993.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a rating decisions issued in June 2009 and January 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 30 day abeyance period for the submission of additional evidence; such evidence was received with a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in essence, that he has a psychiatric disability secondary to his service-connected disabilities, including residuals of surgery for herniated 

nucleus pulposus, impingement of the right shoulder, chronic rhinitis, hypertension, chronic prostatitis, right hand/wrist disability, right L4 mild radiculopathy, recurrent right inguinal hernia status post failed repair, irritable bowel syndrome, and epididymitis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and from October 10, 2006).  

The Board notes that the Veteran was afforded a VA mental health examination in November 2008, prior to filing this claim for service connection.  The examiner opined that the Veteran had some but not sufficient indicators of clinical depression at that time; the examiner opined that a diagnosis of adjustment disorder with depression was more suitable.  The November 2008 VA examiner offered no opinion regarding the Veteran's contention that his service-connected disabilities caused or contributed to a psychiatric disability, and the Veteran was not afforded another VA examination and medical opinion for his claimed psychiatric disability.  This must be done on remand, to include as secondary to service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Additionally, the Veteran testified that his chronic rhinitis symptoms and right wrist disability symptoms have worsened since the most recent VA examinations in April 2009 and December 2009, respectively.  Regarding chronic rhinitis, he testified that some nights he would sit up nearly all of the night due to being unable to breathe lying down, he had headaches, and he would need to excuse himself at work or even stay home from work some days due to symptoms of his this disability.  Regarding the right wrist disability, he testified that his strength and range of motion of the right hand/wrist had decreased.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Therefore, both of these claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination to ascertain the nature and likely etiology of any psychiatric disability.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination, and all findings must be described in detail.  Any appropriate diagnostic studies deemed medically advisable should be conducted.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities found, including by history.

(b) As to each diagnosed psychiatric disability entity, please indicate when (based on the record) such disability was first manifested.  Please then indicate whether such disability is at least as likely as not (a 50% or greater probability) caused or aggravated by his service-connected disabilities.

The examiner should set forth reasons for all opinions.

2.  The RO should also schedule the Veteran for an appropriate VA examination to ascertain the current severity of his chronic rhinitis.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for this disability, including any impairments of the sinuses.

3.  The RO should also schedule the Veteran for an appropriate VA examination to ascertain the current severity of the right wrist disability.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for grade II tendinopathy within the flexor carpi ulnaris, disruption of the radial collateral ligament and intrasubstance injury of the scapholunate ligament, including any impairments of the right upper extremity.

4.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


